37 F.3d 1503NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
John Lee NORD, Jr., Appellant,v.A.L. LOCKHART, Director, Arkansas Department of Correction, Appellee.
No. 93-3041.
United States Court of Appeals,Eighth Circuit.
Submitted:  Oct. 3, 1994.Filed:  Oct. 19, 1994.

Before MAGILL, Circuit Judge, GIBSON, Senior Circuit Judge, and BEAM, Circuit Judge.
PER CURIAM.


1
John Lee Nord, Jr., appeals the district court's1 order dismissing his 28 U.S.C. Sec. 2254 petition for a writ of habeas corpus.  The district court concluded that Nord failed to show cause and prejudice to overcome his procedural default.  Having carefully reviewed the record and the parties' briefs, we conclude that the district court correctly dismissed the petition.  We affirm for the reasons stated by the district court.


2
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Stephen M. Reasoner, Chief Judge, United States District Court for the Eastern District of Arkansas, adopting the report and recommendation of the Honorable H. David Young, United States Magistrate Judge for the Eastern District of Arkansas